Citation Nr: 0329307	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  98-07 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear 
hearing loss.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
March 1997.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which granted service 
connection for right ear hearing loss, evaluated as 
noncompensable, and denied service connection for a left knee 
disability, a right foot disability and headaches.  


REMAND

The Board finds a remand of the issues on appeal is required 
in order to conduct additional evidentiary development, as 
described below.  In addition, the Board observes that the 
recent decision by the Court of Appeals for the Federal 
Circuit (Federal Circuit), Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003) (PVA), may be relevant to the 
adjudication of these issues.

The Board initially observes that the veteran seeks service 
connection for disabilities of the right foot, left knee and 
headaches.  A review of his service medical records shows 
that he cut his head and required eleven stitches in August 
1978, injured his left knee in January 1980, complained of 
headaches in November 1981, complained of headaches in 
November 1995, and injured his right foot in April 1993.  
Nevertheless, the reports of a May 1997 VA general medical 
examination and a May 1997 VA neurological examination are 
negative for any indication that the veteran's reported 
headaches were considered.  Further, the reports of a May 
1997 VA orthopedic examination and a May 1997 VA radiographic 
examination address the veteran's right knee, and ignore his 
right foot complaints.  The Board also notes that a May 1997 
VA general medical examination resulted in an impression of 
chronic left knee and right foot pain.  While pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted (Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999)), this represents 
medical evidence that tends to support the veteran's claims 
of chronic and recurrent left knee and right foot symptoms.

In light of the fact that the veteran's service medical 
records show treatment for the left knee, right foot and 
headaches (demonstrating in-service injuries or other 
relevant abnormal findings); that he submitted his claim for 
service connection at the time of his separation from service 
(suggesting that any currently diagnosed disabilities are 
related to his service, as opposed to intercurrent injuries); 
and that a May 1997 VA general medical examination resulted 
in an impression of chronic left knee and right foot pain 
(supporting the veteran's contentions as to those two 
claims), the Board finds that additional VA examinations are 
required.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board also finds that, while notations in the claims file 
indicate that the veteran failed to report for an April 2002 
VA examination in connection with his right ear hearing loss, 
there is indication that he changed his address during the 
pendency of the claim, and it is unclear whether notice of 
the April 2002 examination was sent to his correct address. 

In light of the uncertainty as to whether the veteran 
received proper notice of the April 2002 VA examination, and 
the fact that the Board is remanding the remaining three 
claims on appeal for additional VA examinations, the Board 
will remand the claim for a compensable evaluation of right 
ear hearing loss claim to provide the veteran another 
opportunity to present for an audiological evaluation to 
determine the current severity of his hearing impairment.  

The veteran is advised that individuals for whom examinations 
have been authorized and scheduled are required to report for 
such examinations.  38 C.F.R. § 3.326(a) (2002).  Further, 
the provisions of 38 C.F.R. § 3.655(a) (2002) provide that 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  When a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase (emphasis added), the claim shall be 
denied.  38 C.F.R. § 3.655(b).

Finally, the Board observes that in a recent decision the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A.§ 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  
The veteran must also be notified that he 
has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1); PVA, supra.   

2.  The RO should schedule the veteran 
for an examination by the appropriate 
specialist to determine the nature, 
extent and etiology of any disabilities 
of the left knee and right foot that may 
be present.  The claims file must be made 
available to and reviewed by the 
examiner.  Following a review of the 
relevant evidence, to include the service 
medical records as reviewed in the body 
of this remand, and the results of any 
tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any left knee or 
right foot disabilities that are 
currently present began during or are 
causally related to any incident of 
service, to include findings recorded in 
the service medical records.  The 
examiner is asked to provide a rationale 
for any opinion expressed.  If the 
clinician finds it impossible to provide 
the requested opinion without resort to 
speculation, he or she should so 
indicate.

3.  The RO should schedule the veteran 
for an examination by the appropriate 
specialist to determine the nature and 
severity of any headaches.  The claims 
file must be made available to and 
reviewed by the examiner.  Following a 
review of the relevant evidence, to 
include the service medical records as 
reviewed in the body of this remand, and 
the results of any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current headaches or disorder manifested 
by headaches began during or are causally 
related to any incident of service, to 
include findings recorded in the service 
medical records.  The examiner is asked 
to provide a rationale for any opinion 
expressed.  If the clinician finds it 
impossible to provide the requested 
opinion without resort to speculation, he 
or she should so indicate.

4.  The RO should arrange for a VA 
audiological examination to determine the 
current severity of the veteran's 
service-connected right ear hearing loss.  

5.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

6.  The RO should readjudicate the veteran's 
claims for entitlement to a compensable 
evaluation for right ear hearing loss, and 
entitlement to service connection for a left 
knee disability, right foot disability and 
headaches.  If any of the benefits sought on 
appeal remain denied, the veteran should be 
provided with an SSOC.  The SSOC should 
contain notice of all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be allowed 
for response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




